Title: Cash Accounts, November 1766
From: Washington, George
To: 



[November 1766]



Cash


Novr 11—
To Cash of Mr Valentine on J.P. Cust[is’]s Acct
£147. 4. 3



To Ditto of Ditto on G. W—n Acct
112.12. 6


⟨12⟩—
To Ditto from the Treasury on Acct of Colo. Carlyles Order
40.13. 7


Contra


Novr 2—
By Colo. [John] Baylors Servants
0. 5. 0



By Colo. [Fielding] Lewis’s Ditto
0. 2. 6



By Exps. at Todds Bridge
0.12. 9


3—
By ferriages at Claibornes
0.10. 6



By Ferrymen
0. 1. 0


4—
By Mrs Washington
3. 0. 0


5—
By 4 Almanacks
0. 5. 0



By Sundries for Colo. [George William] Fairfax
0.19. 4


8—
By Mr Jno. Washington’s Acct for Shingles &ca from the dismal Swamp
23. 5. 6


12—
By Barber 2/6—Watch Key 2/6
0. 5. 0


14—
By Doctr D. Seguary a visit to Mr Washingn
4. 0. 0


15—
By Club at the Brick House
0. 4. 0



18—
By Colo. West for Huntg Ck Inspectors
4. 0. 0



By Ferriages at Burwells .7.6




By Servants .1.3




By Exps. at Suffolk .2.0




Do at Willets .3.4




By Ferriages at Hog island & Ferry[me]n .8.9
1. 2.10


21—
By Mr James Gibson’s Acct
4. 3. 0


22—
By Mr Marme Norfleet Balle of Acct for Sundry’s
5.10. 0



By Ditto Do in part for his Land
100. 0. 0



By Benja. Herndon
5. 0. 0


25—
By Charity
0.10. 0



By Postage 1/—Coffee 2/7
0. 3. 7


28—
By Oranges 5/
0. 5. 0


29—
By 3 pair of Earings for Mrs [Anne Aylett] Washington of Popes Creek
3. 7. 6


30—
By Mr Alexr Craig for a Saddle &ca for Billy Basset
3. 0. 0


